Citation Nr: 0834460	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for residuals of a 
shrapnel wound of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had recognized service from April 1945 to 
October 1945.  According to information provided by the 
National Personnel Records Center, the appellant had 
recognized guerrilla service from April to October 1945 and 
one day of regular Philippine Army Service in October 1945.  
He was not shown to have been in a prisoner of war status. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 and a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied entitlement to service connection for anemia, 
sensorineural hearing loss, and residuals of a shrapnel wound 
of the left leg.  

The appellant presented testimony at a personal hearing in 
July 2008 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
sensorineural hearing loss and for residuals of shrapnel 
wound of the left leg are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the anemia shown in April 2006 was secondary to a non-
service-connected condition.  

2.  Competent evidence of record of a current diagnosis of 
primary anemia is not shown.  


CONCLUSION OF LAW

Anemia was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 
2008).  

Here, the VCAA duty to notify was satisfied by way of April 
2006 and July 2006 letters sent to the appellant that 
addressed all five notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  In addition, notice regarding the 
rating of the disability and the effective date of the award 
was provided.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service personnel records and private medical records.  The 
appellant submitted service personnel records and private 
treatment records and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  As there is no evidence of 
primary anemia either in service or post service, and medical 
evidence shows that secondary anemia shown in 2006 was due to 
a non-service-connected condition, the Board finds that a VA 
examination is not required in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In August 2006 the 
appellant wrote that he had no other evidence to submit.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include primary anemia become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2007).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

With regard to the issue of entitlement to service connection 
for anemia, the appellant contends that he developed anemia 
during the war due to little or no food intake and loss of 
blood when his leg was wounded.   

The appellant claims that he got anemia during the war when 
he and his comrades in arms just ate whatever root crop was 
available in the mountains.  He thinks that his anemia was 
aggravated when he bled due to a leg injury.  All of these he 
suffered after the war but did not complain as he had to work 
to maintain his family.  He described having dizzy episodes 
and passing out.  When he reached the age of 70 his attacks 
due to low blood pressure became more frequent.  He had been 
given ferrous sulfate as a food supplement.  

Service records show that an undated certificate of discharge 
for the appellant pursuant to authority of an April 8, 1945 
letter indicates that he as a civilian guerrilla had 
requested discharge.  The appellant's physical condition at 
the time of discharge was good.  No disability was shown.  

A personnel record dated in September 1945 includes the 
report of a physical examination which found no 
musculoskeletal defects.  No results of laboratory 
examinations were shown.  There were no remarks provided in a 
section on defects not sufficiently described above.  He was 
found mentally and physically qualified for service in the 
Army of the Philippines. 

Evidence of record shows that an affidavit signed by the 
appellant in September 1945 indicates that he incurred no 
wounds or illnesses.  He was part of "K" Company 2nd 
Battalion, 1st Right Bicol Brigade.  The appellant's 
affidavit for Philippine Army Personnel shows the appellant 
was a civilian guerrilla assigned to D Company, 55th Infantry 
Battalion, 52nd Division.  In the designated space to record 
wounds and illness incurred, the entry is "None".  The 
appellant signed the affidavit in March 1947.  

The appellant indicated that he had seen a private medical 
doctor for body weakness and abdominal complaints but could 
not recall a date.  He attached a medical prescription dated 
in May 2004.  A medical certificate from the identified 
physician dated in August 2006 stated that the appellant had 
been seen in October 2003 due to cough and fever secondary to 
lower respiratory tract infection and pneumonia.  Another 
statement in August 2006 indicated that the appellant's 
second visit was in May 2004 due to cough, body weakness and 
epigastric pain.  The diagnosis was lower respiratory tract 
infection, bronchitis, gastritis and non-ulcer dyspepsia.  

The appellant reported that he had been treated by a private 
physician in April 2006 for anemia.  H was hospitalized due 
to low hemoglobin/hematocrit and had internal bleeding due to 
a stomach and intestinal condition.  At that time, he had to 
have a blood transfusion.  A medical record from the 
identified physician dated in August 2006 shows that in April 
2006 the appellant was seen with complaints of syncope.  
Attached laboratory results in April 2006 revealed low 
hemoglobin and hematocrit.  He was diagnosed with upper 
gastrointestinal bleeding secondary to peptic ulcer disease 
and was transferred for admission to Veterans Hospital.  

A statement dated in May 2006 from the Veterans Memorial 
Medical Center certified that the appellant was admitted in 
April 2006 with a diagnosis of upper gastro-intestinal 
bleeding secondary to multiple gastric ulcers and 
hypertension.  He was discharged improved and stable after a 
blood transfusion and instituting of proper medication.  A 
diagnosis of anemia is not shown.  The medical certificate 
from his private physician dated in August 2006 also shows 
that the appellant had followed up with his physician in 
August 2006 for hypertension and a cough.  

The appellant testified in July 2008 that he did not 
understand what he was signing when he signed his discharge 
paper.  After that his condition of anemia continued to 
bother him.  There is no one still alive from that time that 
can provide evidence to substantiate his claim.  He did not 
receive any treatment for his anemia during service because 
there weren't any doctors in the field at that time.  He had 
no medical information from the period after the war.  There 
was no one around that knew him during the war or just after 
the war.  The appellant's spouse testified that when she 
became acquainted with him, she was aware that he always 
fainted because of anemia.  

After review of the evidence of record, the Board finds that 
entitlement to service connection for anemia is not 
warranted.

Service records are negative for complaints, findings or 
diagnosis of anemia.  Thus, a chronic disability of anemia is 
not shown in service.  In addition, the evidence does not 
show manifestation of primary anemia to a compensable degree 
within one year after separation from service.  Thus, service 
connection for anemia is not warranted on a presumptive 
basis.  

Medical evidence of anemia is not shown until many years post 
service.  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  More significantly, when 
anemia was first shown in April 2006, it was not primary 
anemia.  The laboratory results of low hemoglobin and 
hematocrit were linked to a non-service-connected condition 
of an upper gastrointestinal bleed to due to multiple gastric 
ulcers which are not service-connected.  

The Board has considered the statements of the appellant and 
his spouse.  They are certainly competent, as a lay person, 
to report that as to which each has personal knowledge.  
Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, 
however, competent to offer a medical opinion as to cause or 
etiology of the claimed disability.  There is no evidence of 
record that either the appellant or his spouse has 
specialized medical knowledge sufficient to render a medical 
opinion as to etiology.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The statements of the appellant and 
his spouse therefore are not competent medical evidence of a 
nexus between the appellant's claimed disability of anemia 
and active service.

In conclusion, having reviewed the complete record, regarding 
the issue of entitlement to service connection for anemia, 
there is no probative evidence relating the appellant's 
anemia to his period of active service.  The medical evidence 
of record shows that the appellant had anemia secondary to a 
non-service-connected disability, but does not show a current 
disability of primary anemia.  Since the preponderance of the 
evidence is against the claim of service-connection for 
anemia, the benefit of the doubt rule does not apply and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for anemia is denied.


REMAND

The appellant claims that partial loss of hearing is due to 
his exposure to grenade and mortar explosions during the war, 
while harassing the Japanese Army in the mountains of 
Camalig, Albay.  He recalled that his squad was attached to a 
mortar company which used mortars and grenades against the 
enemies.  The appellant claims that after the war he realized 
that his hearing was failing when he was asked why he was 
talking in a loud voice and volume.  

The appellant's spouse testified at the July 2008 hearing 
that when she met the appellant in approximately 1960, he was 
already hard of hearing.  An audiology examination in 
February 2006 revealed that the veteran had bilateral 
moderate sensorineural hearing loss.  An April 2006 statement 
from a private physician indicated that the appellant had 
been examined in February 2006 and found to have 
presbycussis.  The appellant is competent to state that he 
was exposed to acoustic trauma in service, and experienced 
continuity of symptomatology since service.  There is medical 
evidence of a current bilateral sensorineural hearing loss.  
Thus, a VA medical examination and opinion are necessary 
before the claim may be fairly adjudicated.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to a claim for entitlement to service connection 
for residuals of a shrapnel wound to the left leg, the 
appellant claims that he was injured with a fragment of 
shrapnel from a mortar because his squad was attached to a 
mortar company in Albay while harassing the Japanese in the 
mountains.  He suffered a shrapnel wound and leg injury which 
happened during an encounter with the Japanese Imperial Army 
in the mountains of Camalig, Albay.  There were no medicines 
or doctors in the field and he just let it dry on its own 
course.  The appellant went on and fought the Japanese until 
liberation.  

The appellant testified in July 2008 and demonstrated a 
claimed residual from the shrapnel wound which was described 
for the record as on the upper inner left leg right below the 
knee.  The appellant testified that he did not understand 
what he was signing when he signed his discharge paper.  

As the appellant is competent to state that he suffered a 
shrapnel wound in service during an encounter with the enemy 
and his lay testimony is sufficient to indicate that a 
current disability may be associated with military service as 
the symptoms are capable of lay observation, it is found that 
an examination is necessary before the claim may be fairly 
adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the appellant for a VA 
audiological evaluation with the 
appropriate specialist for the purpose of 
ascertaining the etiology of his currently 
diagnosed bilateral sensorineural hearing 
loss and presbycussis.  The claims file 
should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that the 
claims file was reviewed.  The examiner 
should give consideration to the 
appellant's service medical records and 
his subjective history of exposure to 
acoustic trauma in service.  The examiner 
should specifically opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
appellant's current bilateral hearing loss 
is related to his period of active 
service.  A rationale for the opinion must 
be provided.  

2.  Schedule the appellant for a VA 
examination by an appropriate specialist 
for the purpose of ascertaining the 
etiology of his claimed residual of 
shrapnel wound of the left leg.  The 
claims file should be made available to 
and be reviewed by the examiner, and the 
examination report should reflect that the 
claims file was reviewed.  The examiner 
should specifically opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the appellant 
has a current residual(s) to include a 
scar due to his claimed shrapnel wound of 
the left leg during his period of active 
service.  A rationale for the opinion must 
be provided.  

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


